SHEPARD, Justice,
dissenting.
I find it difficult to believe that the majority of the Court has departed from the previous strong policy of providing parties with their day in court. That policy has held to be the essence of our rules of civil procedure. Sines v. Blaser, 98 Idaho 435, 566 P.2d 758 (1977). As has been said by the United States Supreme Court, “a person’s right to his day in court is basic to our very system of jurisprudence.” In re Oliver, 333 U.S. 257, 68 S.Ct. 499, 92 L.Ed. 682 (1948).
Here we are told only that a telephone hearing was scheduled for the day of June 6, 1984. No particular hour of that day is indicated by the majority as the time for the hearing, and the record before us does not contain the alleged notice of that hearing. However, there is no question from the record that Beco did not receive the requisite seven-day notice of the hearing. It is undisputed that Beco did not receive the notice of the hearing until June 4.
In every case someone must win and someone must lose. Although disappointed, we hope that the losing party at least feels that he has been dealt with fairly. In the instant case, assuredly the loser will be left with a bad taste, and understandably will feel that the system is unfair since for the sake of a mere five minutes he has been denied any opportunity to be heard.
As recited in the majority opinion, the president of Beco was not at the place of business at the time that the appeals examiner placed the telephone call to conduct the telephone hearing. He did, however, return within five minutes of the termination of the conference call, but the appeals examiner did not allow the president of Beco to be heard. I would hold that such denial was a gross abuse of discretion. As noted in the majority, I.C. § 72-*311368(g) provides that the commission may hear additional evidence when required by the “interests of justice.” Herein, I would hold that the interests of justice in allowing each party to be heard, required the hearing of Beco’s evidence.
Here, Beco had prevailed in the previous proceedings, and suddenly, without the opportunity to be heard, positions are reversed and Beco is now the loser. However, in the context of a workmen’s compensation claim, this Court has reversed an award where the employer was not permitted to present its evidence. The Court there held that proceedings before the board (now commission), although summary and speedy, must be “as far as possible in accordance with the rules of equity,” that “due process of law under the federal and state constitutions ‘requires that one be heard before his rights are adjudged,’ ” and “this principle of equity embedded in our constitutions is applicable in proceedings before administrative bodies.” Duggan v. Potlatch Forests, Inc., 92 Idaho 262, 441 P.2d 172 (1968). I would reverse solely for the purpose of requiring that the testimony of Beco be taken by the commission.